NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



BONAFIDE PROPERTIES, LLC, as        )
trustee only, under the 4405 W.     )
Humphrey St. Land Trust,            )
                                    )
                                    )
             Appellant,             )
                                    )
v.                                  )               Case No. 2D17-4240
                                    )
BAYVIEW LOAN SERVICING, LLC, a      )
Delaware limited liability company; )
HUNTINGTON OF CARROLL WOOD          )
HOMEOWNERS ASSOCIATION, INC.;       )
ESTATE OF ALBERTA N. CHUMACK;       )
UNKNOWN HEIRS, BENEFICIARIES,       )
DEVISEES, ASSIGNEES, LIENORS,       )
CREDITORS, TRUSTEES, AND ALL        )
OTHERS WHO MAY CLAIM AN             )
INTEREST IN THE ESTATE OF           )
ALBERTA N. CHUMACK; UNKNOWN         )
TENANT #1; UNKNOWN TENANT #2,       )
                                    )
             Appellees.             )
___________________________________)

Opinion filed January 16, 2019.

Appeal from the Circuit Court for
Hillsborough County; Cheryl K. Thomas,
Judge.

Lee Segal of Florida Foreclosure & Credit
Defense Firm, P.L., Clearwater, for
Appellant.

David Tracy Thornhill, Jr., Todd Schwartz,
and Todd Drosky of Frenkel, Lambert,
Weiss, Weisman & Gordon, LLP, Fort
Lauderdale, for Appellee Bayview Loan
Servicing, LLC, a Delaware limited liability
company.

No appearance for remaining Appellees.



PER CURIAM.


              Affirmed.


KHOUZAM, BLACK, and BADALAMENTI, JJ., Concur.




                                               -2-